Citation Nr: 1712376	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  11-22 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Eligibility for payment of accrued benefits.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from July 1942 to January 1946.  The Veteran died in November 2009.  The Appellant is the Veteran's adult daughter.  

In November 2009, the Veteran submitted an informal claim for service connection for lung cancer secondary to asbestos exposure.  In November 2009, the Appellant requested to be substituted for the Veteran in the claim for service connection for lung cancer.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Montgomery, Alabama, Regional Office of the Department of Veterans Affairs (VA) which denied the Appellant's eligibility for payment of accrued benefits.  In February 2016, the Board remanded the Appellant's claim to the RO so that the Appellant could be scheduled for a hearing before a Veterans Law Judge.  

The Appellant was scheduled for a December 2016 videoconference before a Veterans Law Judge.  She did not appear for the scheduled Board hearing.


REMAND

The Appellant asserts that the Veteran submitted a claim for service connection for lung cancer secondary to asbestos exposure; the claim was pending at the time of his November 2009 death; that she and her siblings are entitled to payment of accrued VA disability compensation benefits as they paid for the Veteran's final expenses; and that she should be substituted for the Veteran in the claim for service connection for lung cancer.  

Where there is no surviving spouse, children who meet the requirements to be considered as such by VA, or dependent parents, any VA disability compensation benefits to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death and due and unpaid, may be, upon the death of such individual, paid as may be necessary to reimburse the person or persons who bore the expense of last sickness and burial.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 1000 (2016).  

If a claimant dies while a claim for any benefit under a law administered by VA, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121 may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 1010 (2016).  

The Veteran submitted a claim for service connection for lung cancer which remained pending at the time of his November 2009 death.  In November 2009, the Appellant submitted a timely request to be substituted for the Veteran as to the claim for service connection.  In May 2010, the Appellant submitted an Application for Accrued Amounts Due a Deceased Beneficiary, VA Form 21-601, in which she listed "some" of the Veteran's final expenses including hospital, doctor, caretaker, and rent expenses.  It is unclear which, if any, of the expenses were actually paid by the Appellant herself.  

VA should obtain all relevant records which could potentially be helpful in resolving the Appellant's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Appellant should be requested to provide all relevant documentation as to which of the Veteran's final expenses, if any, she paid.  

The November 2011 supplemental statement of the case informed the Appellant that she had requested to be substituted in the Veteran's claim; that she must meet the criteria found in 38 C.F.R. § 3.1000 to be an eligible claimant for substitution; that her only eligibility for benefits is the extent to which she paid the Veteran's burial and last expenses; that she had not shown that she had paid any expenses for the Veteran; and that her claim for accrued benefits remained denied.  

It is unclear to the Board whether the November 2011 supplemental statement of the case attempted to deny the Appellant's substitution request.  If it did, the Board finds that it is an ineffective denial as a supplemental statement of the case may not announce a decision on an issue not previously addressed in a preceding statement of the case.  38 C.F.R. § 19.31 (2016); Mayfield v. Nicholson, 499 F.3d 1317, 1324   (Fed. Cir. 2007).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Appellant and request that she provide all relevant documentation as to which, if any, of the Veteran's final expenses she paid.  

2.  Adjudicate the Appellant's request for substitution for the claim for service connection for lung cancer.  

3.  If the Appellant's request for substitution is granted, adjudicate the issue of entitlement to service connection for a lung disability, to include lung cancer, claimed as the result of asbestos exposure.  

4.  If the Appellant's request for substitution is denied, readjudicate the issue of the Appellant's entitlement to accrued benefits.  If any decision is adverse to the Appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

